539 U.S. 953
Garza-Hernandezv.United States.Perez-Huertav.United StatesZapata-Martinezv.United StatesSolis-Brionesv.United StatesCarbajal-Taglev.United StatesMartinez-Rodriguezv.United StatesSalinas-Rodriguezv.United StatesCortes-Gallegosv.United StatesMendoza-Martinezv.United StatesHernandez-Hernandezv.United StatesGonzalez-Medranov.United StatesMelgar-Perezv.United StatesBardales Strurber, aka Figueroa-Landerosv.United StatesAmaya-Zapatav.United StatesCatete-Flores, aka Morenov.United StatesDelgado-Medellinv.United StatesGuillermo Parrav.United StatesSanchez-Pompav.United StatesMendoza-Jimenez, aka Jimenez Mendozav.United StatesEspinosa-Valles, aka Espinozav.United StatesGonzalez-Davilav.United StatesSalazar-Palaciosv.United StatesYanez Noriegav.United StatesGallegos-Garzav.United States andPerez-Mezav.United States
No. 02-10825.
Supreme Court of United States.
June 23, 2003.

1
Appeal from the C. A. 5th Cir.


2
Certiorari denied. Reported below: 61 Fed. Appx. 921, 61 Fed. Appx. 922, 61 Fed. Appx. 921, 61 Fed. Appx. 920, 61 Fed. Appx. 921, 61 Fed. Appx. 920, 61 Fed. Appx. 922, 61 Fed. Appx. 922, 61 Fed. Appx. 921, 61 Fed. Appx. 922, 61 Fed. Appx. 921, 67 Fed. Appx. 243, 67 Fed. Appx. 243, 67 Fed. Appx. 243, 67 Fed. Appx. 243, 67 Fed. Appx. 243, 67 Fed. Appx. 243, 67 Fed. Appx. 246, 67 Fed. Appx. 246, 67 Fed. Appx. 246, 67 Fed. Appx. 246, 67 Fed. Appx. 247, 67 Fed. Appx. 246, 67 Fed. Appx. 246, 67 Fed. Appx. 247.